Citation Nr: 1815371	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-09 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to February 1974.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran also initially claimed service connection for a psychiatric disorder; however, following the February 2013 statement of the case, he filed an April 2013 substantive appeal, he indicated he was only appealing the ischemic heart disease claim.  As such, the psychiatric disorder claim is not before the Board.

In September 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is not of record.  In a December 2017 correspondence, VA informed the Veteran that it was unable to produce a transcript of the hearing and offered him an opportunity to have a new hearing if he so requested.  The Veteran did not respond to the request.  As such, as indicated in the correspondence, the Veteran is deemed to not request another Board hearing and the claim will be adjudicated.   


FINDING OF FACT

At no time during the period on appeal has the Veteran been shown to have ischemic heart disease.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by the Veterans active duty military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends to currently have ischemic heart disease due to service.  
Throughout his appeal, the Veteran has been very specific in claiming service connection for ischemic heart disease, including in his September 2010 claim wherein he specifically noted ischemic heart disease as presumptively due to Agent Orange exposure.  Also, in his March 2013 VA Form 9 he specifically discussed ischemic heart disease, and as highlighted by his representative.  The claim has also been adjudicated as one for service connection for ischemic heart disease.  As such, only the question of service connection for ischemic heart disease will be addressed herein.

In his September 2010 claim and in a November 2010 VA medical record, he claimed that he developed it from Agent Orange exposure from service in Vietnam.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Ischemic heart disease is disease associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).  

Regardless of whether or not the Veteran has had Agent Orange exposure, a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran contends that he had a 2009 transient ischemic attack (TIA) that is evidence of a diagnosis of ischemia, the medical evidence of record does not support such a diagnosis.

Service treatment records are negative for any complaints of, or treatment for, ischemic heart disease.

October 2009 Baptist Health private medical records document that the Veteran's admission diagnosis had been TIA; however, his discharge diagnosis was "[p]ossible transient ischemic attack; however MRI, MRA and echocardiogram normal."  He did not receive a diagnosis of ischemic heart disease at that time.

In February 2010, the Veteran was treated for gastritis and during his hospital stay at St. Vincent's, which indicated that "the patient was seen in consultation by Cardiology for possible underlying ischemia...had three sets of negative cardiac enzymes...[n]o further cardiac workup was recommended."  The Veteran did not receive a diagnosis of ischemic heart disease at that time.   

VA medical records similarly did not include diagnoses of ischemic heart disease, though the Veteran had reported a history of TIA.  For example, an October 2009 nuclear stress test results note specifically found "No ischemia on the EKG."  An October 2009 cardiology consult did not diagnose the Veteran with ischemic heart disease.  A December 2009 echocardiogram report did not find ischemia.  A May 2010 note by a cardiologist specifically found "No ischemia by nuclear stress test."

In December 2010, the Veteran underwent a VA examination.  The examiner found that, based on available records, there was no objective evidence of ischemic heart disease.  The examiner noted normal cardiac examinations and the examiner opined that based on review of available objective medical records and interview and physical examination of the Veteran, cardiac testing was not clinically indicated at that time.  The examiner did not diagnose the Veteran with ischemic heart disease.

Although the Veteran has claimed to have ischemia, the most probative evidence of record does not support such a finding.  The Veteran is competent to report his symptoms, but he is not competent to diagnose a complex medical condition such as ischemic heart disease.  

The Board is cognizant that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as the most competent, objective, and probative evidence shows the Veteran has not had a diagnosis of ischemic heart disease during the pendency of the claim or prior to it, such that McClain is not applicable to the current claim.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for ischemic heart disease is denied.  


ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


